 Case 8:19-cv-01352-CAS-MRW Document 36 Filed 09/15/20 Page 1 of 1 Page ID #:468



 1
 2                                                              JS-6
 3
 4
 5
 6
 7
 8        IN THE UNITED STATES DISTRICT COURT
 9      FOR THE CENTRAL DISTRICT OF CALIFORNIA
10
11
                                           Case No. SA CV 19-1352 CAS (MRW)
12    DONALD PIERCE,
13                    Petitioner,
                                           JUDGMENT
14               v.
15    DEAN BORDERS, WARDEN,
16                    Respondent.
17
18
19         Pursuant to the Order Accepting Findings and Recommendations of
20   the United States Magistrate Judge,
21         IT IS ADJUDGED that the action is dismissed with prejudice.
22
23   DATE: September 15, 2020          ___                      ___
                                       HON. CHRISTINA A. SNYDER
24                                     SENIOR U.S. DISTRICT JUDGE
25
26
27
28
